SUPERIOR COURT
oFTHE

STATE OF DELAWARE

WlLl_IAM L. WlTHAM, JR, KENT c0uNTY couRTHousi-:
RESIDENTJUDGE  THE GREEN
DQvER, Di-:l_AwARE 19901
TELEPHONE (302) 739-5332

August 11, 2016

Shaun E. Carpenter, SBI 00563667
Vaughn Correctional Center

1 181 Paddock Road

Smyma, DE 19977

RE: State v. Shaun E. Carpenter
ID No. 1305007301

Dear Mr. Carpenter:

Before the Court is Shaun E. Carpenter’s ("Defendant") motion for
postconviction relief. He bases his request for postconviction relief on three grounds:
(1) an ex post facto violation; (2) ineffective assistance of counsel; and (3)
prosecutorial misconduct.

Defendant was indicted on thirteen drug and gun related charges. Ten of the
charges were felonies, including Aggravated Possession, a Class B felony, and
Possession of a Firearm During the Commission of a Felony, also a Class B felony.
As part of a plea agreement, Defendant agreed to plead guilty to Possession of a
Firearm by a Person Prohibited ("PFBPP") as codified at 11 Del. C. § 1448. The
underlying offense occurred on May 10, 2013. At the time of the offense, Defendant
had previously been convicted on two or more separate occasions of a violent felony.
Thus, at the time of the offense, the statutory minimum sentence for a person with
Defendant’ s criminal background was five years and, because the offense was a Class
D felony, the maximum sentence was eight years.l On July 18, 2013, 11 Del. C. §

l The minimum sentence of five years is based on the version of 1 1 Del. C. § 1448(e)(1)(c)
that was in effect at the time of the offence. This version mandated a minimum sentence of five
years "if the person has been convicted on 2 or more separate occasions of any violent fe1ony." The
maximum sentence of eight yeas is based on the version of 11 Del. C. § 1448 (c) that was in effect
at the time of the offense. This version designated the offense a Class D felony. 1 1 Del. C. § 4205(b)

State v. Shaun E. Carpenter
ID No. 1305007301

Page 2

1448 was amended to change the mandatory minimum sentence for a person with two
or more violent felonies from five years to ten years, and the felony designation was
changed from Class D to Class C.Z The July 18, 2013 amendment effectively changed
the sentence range for a person with Defendant’s background from five to eight years
at Level V, to ten to fif`teen years at Level V.

The Truth-in-Sentencing Guilty Plea Form ("Guilty Plea Form") presented to
the Court at the plea and sentencing hearing showed the minimum mandatory
sentence for PFBPP to be ten years. This was incorrect because, as previously noted,
the minimum mandatory sentence at the time of the offense was five years. Prior to
the colloquy, the State brought the error to the Court’s attention. The State informed
the Court that the mandatory minimum sentence was five years without considering
Defendant’ s habitual offender status.3 The Court’ s colloquy informed Defendant that
he would face a minimum of five years and up to ten years of imprisonment for the
PFBPP charge. If sentenced under the statute in effect at the time of the offense, the
correct sentence range should have been a minimum of five years based on
Defendant’s previous record, and a maximum of eight years because the offense was
a Class D felony. The Court accepted Defendant’s plea of guilty on May 5, 20l4.

On the State’s motion before sentencing, Defendant was declared a habitual
offender. The habitual offender statute allows a maximum sentence of life in prison
and requires a minimum sentence "which shall not be less than the statutory
maximum penalty provided elsewhere in this title for the fourth or subsequent felony
which forms the basis of the State’s petition to have the person declared to be a
habitual criminal."" Because the fourth felony was a Class D felony at the time of the
offense, the statutory minimum sentence under the habitual offender statute should
have been eight years. During the colloquy, the Court informed Defendant that

_.-\1.=_»-\;_..._1 -

states that the term of incarceration which the Court may impose for a Class D felony is eight years
to be served at Level V and has not changed since the time of the offense.

2 ll Del. C. § 4205(b) states that the maximum term of incarceration that the Court may
impose for a Class C felony is up to fifteen years to be served at level V.

3 State v. Carpenter, Del. Super., ID No. 1305007301 (May 5, 2014) Tr. at 5.

4 ll Del. C. 42l4(a).

=az_.~

State v. Shaun E. Carpenter

ID No. l30500730l
Page 3

because he may in fact be a habitual offender, the sentence range would be ten years
to life. The correct sentence range should have been eight years to life.

T here was no ex post facto violation because Defendant was not
sentenced to a punishment greater than that prescribed when
the offense occurred

"Generally, a criminal law violates the Ex Post Facto Clause of the United
States Constitution if: (l) the law applies to events occurring prior to its enactment;
and (2) the changed law adversely affects the offender."$ ln Weaver v. Graham, the
United States Supreme Court stated "[c]ritical to relief under the Ex Post Facto
Clause is not an individual’s right to less punishment, but the lack of fair notice and
governmental restraint when the legislature increases punishment beyond what was
prescribed when the crime was consummated."6 What is material to an ex post facto
claim is whether the revised statute increases the punishment beyond that prescribed
when the offense was committed, not whether the previous statute allowed for a
greater or lesser minimum mandatory sentence.

ln this case, Defendant was sentenced to a term of incarceration that was well
within the statutory requirements in effect at the time of the offense. The habitual
offender statute in effect when Defendant committed the offense and the revised
statute both allow for a maximum sentence of life in prison. Because Defendant was
on notice at the time the offense was consummated that his actions could lead to a
maximum sentence of life imprisonment, there is no ex post facto violation.
Postconviction relief based on an ex post facto violation is denied.

Defendant has failed to show a reasonable probability that he would
not have pleaded guilty and would have proceeded to trial.

"To prevail on a postconviction claim of ineffective assistance of counsel in
the context of a guilty plea, a movant must show that counsel’s representation fell
below an objective standard of reasonableness and that, but for counsel’s

¢-_1_.

 

5 Bailey v. State, 588 A.2d ll2l, 1124 (Del. l99l).

6 Weaver v. Graham, 450 U.S. 24, 30 (l981).

» ¢g_g-¢»g. .-

State v. Shaun E. Carpenter
ID No. l30500730l

Page 4

unprofessional errors, there is a reasonable probability that the movant would not
have pleaded guilty and would have insisted on going to trial."7 To succeed on the
basis of ineffective assistance of counsel, the Court must be convinced that there was
a reasonable probability that Defendant would not have pleaded guilty and would
have insisted on going to trial if he had known that the statutory minimum sentence
was eight years as opposed to ten years.

Defendant does not claim he would not have gone to trial. In his Supplemental
Reply Biief to Counsel’s Affidavit, Defendant simply asks that the Court resentence
him to the mandatory minimum. Moreover, even if the Court assumes arguendo that
defense counsel’s representation fell below an objective standard of reasonableness,
it is not reasonable to believe that Defendant would not have pleaded guilty and
would have insisted on proceeding to trial if he had known the mandatory minimum
was eight years. This is especially true when one considers that the indictment
included ten felony offenses and that Defendant was facing a possible life sentence
as a habitual offender. The Court finds that there was not a reasonable probability
that Defendant would have rejected the plea offer and would have insisted on going
to trial if he had been aware of the eight year mandatory minimum sentence.

To the extent that Defendant alleges his plea was involuntary, the record
contradicts such an allegation. When addressing the question of whether a plea was
constitutionally knowing and voluntary, the Court looks to a plea colloquy to
determine if the waiver of constitutional rights was knowing and voluntary.s At the
guilty-plea hearing, the Court asked Defendant whether he understood the nature of
the charges, the consequences of his pleading guilty, and whether he was voluntarily
pleading guilty. The Court asked Defendant if he understood he would waive his
constitutional rights if he pled guilty; if he understood each of the constitutional
rights listed on the Guilty Plea Forin; and whether he gave truthful answers to all the
questions on the foim. The Court asked Defendant if he had discussed the guilty plea
and its consequences fully with his attorney. The Court asked Defendant if he was
giving the plea of his own free will because he was satisfied that the State had
sufficient evidence to convict him. The Court also asked Defendant if he was

 

 

=\¢-.

7 Grayson v. State, 2016 WL 2935027, at *2 (Del. May l6, 2016).

8 Godinez v. Moran, 509 U.S. 389, 400 (1993).

4_1_.11._

State v. Shaun E. Carpenter

ID No. 13050()7301
Page 5

satisfied with this counsel’s representation. Defendant answered each of these
questions affirmatively.°

Furthermore, prior to entering his guilty plea, Defendant signed a Guilty Plea
Forrn and Plea Agreement in his own handwriting. Defendant’s signatures on the
forms indicate that he understood the constitutional rights he was relinquishing by
pleading guilty and that he freely and voluntarily decided to plead guilty to the
charges listed in the Plea Agreement. Defendant is bound by the statements he made
on the signed Guilty Plea Form, unless he proves otherwise by clear and convincing
evidence. 10 Postconviction relief based on ineffective assistance of counsel is denied.

Tlzere was no prosecutorial misconduct and Defendant suffered no
prejudice in being sentenced to a period of incarceration that fell
well within the statutory guidelines

Defendant’s claim of prosecutorial misconduct asserts that the State mislead
the Court regarding the minimum and maximum sentence for the charged offense.
Defendant alleges that the Court was prevented from exercising its discretion to give
a lesser sentence, and notes that the Court imposed what the State represented to be
the minimum sentence. Defendant’s argument that he should be resentenced to the
statutory minimum is unavailing. Although there was a misunderstanding as to the
minimum period of incarceration for someone declared a habitual offender after being
convicted of a Class D felony, this does not ipso facto require resentencing.

At no point in the sentencing proceedings did the Court state that it was
sentencing Defendant to the minimum mandatory sentence. Counsel for Defendant
explained to the Court that both the defense and the State were in agreement that an
appropriate sentence in Defendant’s case would be ten years.“ The Court noted that
the plea agreement was highly negotiated and was therefore following the sentencing

  

-__.._-_»¢

9 Transcript of Plea and Sentencing at 6-20.

10 Somerville v. State, 703 A.Zd 629, 632 (Del. l997)(citing Albury v. State, 551 A.2d 53,
60 (Del. l988))(citations omitted).

“ Transcript of Plea and Sentencing at 18.

451 »

State v. Shaun E. Carpenter

ID No. 1305007301
Page 6

recommendation.‘z Defendant presented no evidence showing that the State would
have offered anything less than a ten year sentence, his argument fails. Moreover,
Defendant does not suggest the guilty plea would have been withdrawn if he had been
aware that the statutory minimum was eight years.

Based on the foregoing, the Defendant’s motion for postconviction relief is

DENIED.

SO ORDERED.
  
Resident Judge
WLWJr./dsc

oc: Prothonotary

cc: Jason C. Cohee, Esquire
Suzanne Macpherson-Johnson, Esquire
Shaun E. Carpenter, VCC

___ -_~___-_____~__=_ --__-_ _____~

12 Transcript of Plea and Sentencing at 20.

¢&»»